4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald Lee HILL, Plaintiff-Appellant,v.JON P. GALLEY;  Roger Elliott;  Robert Hendershot;  RichardMiller;  Rosemarie Robinson;  James Sword;  Arnold Tichnell;MARYLAND STATE Police Department, Hagerstown Barracks;Sergeant Stothmeyer, Defendants-Appellees.
No. 93-6172.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  August 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Reginald Lee Hill, Appellant Pro Se.
John Joseph Curran, Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, for Appellees.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Reginald Lee Hill appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 and denying his Fed.  R. Civ. P. 59(e) motion.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hill v. Galley, No. CA-92-2572-WN (D. Md. Jan. 21, 1993;  Feb. 10, 1993).  We deny Hill's motions for appointment of counsel and temporary restraining order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

AFFIRMED